DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 3
Cancelled: None  
Added: Claims 20 – 21
Therefore Claims 1 – 21 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 21 have been considered but are not persuasive.
Applicant argues: There is insufficient reasoning, absent impermissible hindsight and usage of Applicant's claims as a roadmap, to "pick and choose" isolated and discrete features from wildly disparate disclosures of Marggraff, Diaz and Stone to piecemeal construct the claimed invention. In this regard, using an applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art contravenes the statutory mandate of §103, which requires judging obviousness at the point in time when the invention was made.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Also, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that Stone is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues: no explicit teachings are provided in the relied-upon citations that support 160/170 being a "portable device" or that the alleged laser pointer is actually used to irradiate a surface of such a portable device with laser light as input. Therefore, no evidence or articulated reasoning has been provided to support obviousness. In fact, as discussed above, as a whole Marggraff relies instead on scene cameras tracking a user's eyes and a pointer tip. Meanwhile, relied-upon paragraph [0030] (below) gives no indication that information terminal 160/170 is a "portable device."
	Examiner respectfully disagrees with the applicant in that Marggraff does disclose a portable device (FIG 1, 100) and Paragraph [0013 – 0014] explicitly teaches that the electronic device can be a head mounted display (HMD), a notebook, PDA, etc. which are all portable devices. It also goes on to say “the electronic system 100 is generally described herein in the example context of a mobile device, such as a tablet computer, HMD, or a smartphone; however, the electronic system 100 is not limited to these example implementations. Also teaches in Paragraph [0027 – 0028] that the pointer 140 is a laser pointer that may emit some form of electromagnetic radiation (e.g., infrared light) from one or more sources (located at the tip 145 or throughout the body of the pointer 140) that can be detected in scene camera images to aid in identifying pointer location. Paragraph [0031] teaches that the pointer 140 causes 

	Applicant argues: However, a skilled person starting with Marggraff or Diaz as an input device would never have used a movable laser pointer attachable to a cap through Stone's "free-swinging" pivot connection, as alleged. As pointed out previously, the line of sight of the user and the laser light do not align in Stone. Moreover, as Stone's laser "free- swings" down by gravity it is not at all clear how this would operate with Marggraff's system and operation, particularly given it is not intended as an input device.
	Examiner respectfully disagrees with the applicant in that Marggraff’s invention clearly states in Paragraph [0014] that the electronic device can be a HMD which uses a laser pointer. Diaz was brought in to show that the laser pointer (306) can also be attached to the HMD device (302) as shown in FIGS 3A & 3B which would be used for further accuracy as taught in Paragraph [0011] of Diaz. Diaz failed to disclose explicitly that the laser pointer was moveable. However Stone was used to improve the input unit of Diaz invention to include a support (32 & 18) with movable portion (19 and 20). The user is able to adjust the line of sight of the laser pointer to the line of sight of the user easily since the laser pointer can be adjusted to any position based on the user’s preference.
	Applicant also argues that Stone’s laser is not intended as an input device. Examiner agrees with the applicant, however it is clear from the rejection that the Stone reference was not used to teach any limitations of it being used as an input 

	Applicant argues: However, the Examiner has failed to establish where there is an alleged switch in FIG. 2 or 16 of Marggraff as there is no FIG. 16 and in FIG. 2 the pointer 140 is a user's finger. Paragraphs [0027] and [0030] also do not support this assertion. In any event, any such undisclosed switch has not been established to be "configured to input information into the information terminal." In this regard, the Examiner possibly intended to refer to element 16 in FIG. 2 of Stone. However, this is simply an ON/OFF switch for the golf training tool and not configured to input information to an information terminal. For these additional reasons, a prima facie case of obviousness has not been met with respect to claim 2. 
	Examiner respectfully disagrees with the applicant in that Stone FIG 2, 16 shows an on and off switch on the laser pointer which is providing input information so that the laser pointer can turn on and off, this will notify the device that the laser pointer is no longer connected or turned on. Since “input information” was never defined, a broad interpretation of the limitations was taken to be communication between the devices.

Applicant argues: Second, the claim is directed to an input method, which is not taught or suggested by the combination of references. Specifically, while in the references a region may very well be irradiated with a first laser light, nowhere in the cited paragraphs in Narita (i.e., paragraphs [0072]-[0073]) is it taught that THE first laser light (which has irradiated the region) is switched to a (different) second laser light. Furthermore, nowhere in those paragraphs is it stated that the region which has first been irradiated with the first laser light is irradiated with the second laser light after the first laser light has been switched to the second laser light (which is imperative from the recitation). There is thus insufficient articulation of a teaching of the claimed method and its steps, absent impermissible hindsight.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff et al., US Publication 2017/0285742 A1 in view of Diaz US Patent 2015/0339855 B1 in further view of Stone US Patent 6,672,972 B1.

With regards to Claim 1, Marggraff discloses: An input unit (FIG 1, Title and Abstract; Paragraph [0027]) comprising: 
an information terminal (FIG 1, 160 & 170 – surface 160 that acts as a display 170; Paragraph [0030]); 
wherein the information terminal (160 & 170) is a portable device (Paragraph [0030]), and wherein the laser light irradiates a surface of the portable device (Paragraph [0027 – teaches laser pointer; 0030 – teaches visible markings on the surface by laser pointer]).
Marggraff fails to explicitly disclose: a support; a movable portion provided on the support; a laser device provided on the support with the movable portion provided therebetween; and a switch connected to the laser device, wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight
Diaz discloses: An input unit for an information terminal (Abstract and FIGS 3A & 3B) comprising
a support (FIG 3A, 302 - glasses); 
a laser device (FIG 3A, 306) provided on the support (302); and 
Diaz fails to disclose: a switch connected to the laser device, 
a movable portion provided on the support; 
a laser device provided on the support with the movable portion provided there between;

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a support; a movable portion provided on the support; a laser device provided on the support with the movable portion provided therebetween; and a switch connected to the laser device, wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight in Marggraff’s invention as taught by Diaz’s invention.
The motivation for doing this would have been so that efficiency can be gained by implementing a method of object selection for augmented reality glasses that utilizes a laser pointer for selection accuracy (Paragraph [0011]).  
Stone discloses: a support (FIG 1, 34); 
a switch (FIG 2, 16, button) connected to the laser device (12)
a laser device (FIG 2, 12) provided on the support (FIG 1, 34)
a movable portion (FIG 2, 18, 19, 28 – 32) provided on the support (FIG 1, 34 – cap, visor or glasses; Column 4, lines 42 – 45); 
a laser device (12) provided on the support (34) with the movable portion (18, 19, 28 – 32) provided there between (FIG 1, shows this feature);
wherein the movable portion (18, 19, 28 – 32) for adjusting the output direction (ball and socket used as the connection member) of a laser light (12) is provided so that the output direction (360 degree movement) of the laser light (laser beam) from the 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a switch connected to the laser device, a movable portion provided on the support; a laser device provided on the support with the movable portion provided there between; wherein the movable portion for adjusting the output direction of a laser light is provided so that the output direction of the laser light from the laser device coincides with a user's line of sight in Marggraff’s invention’s invention as taught by Stone’s invention.
The motivation for doing this would have been in order to improve the user skills when using the device wherein the device is unobtrusive to the user and does not interfere with the user's activity (Stone Column 1, line 58 – 60).

With regards to Claim 2, Marggraff’s discloses: wherein the switch (FIG 2, 16) is configured to input information into the information terminal (Paragraph [0027 & 0030]).
Diaz discloses: wherein the support is glasses (FIG 3A), a hat, a helmet, or a headgear 
Stone discloses: wherein the support is glasses (FIG 1), a hat, a helmet, or a headgear (cap, visor or glasses; Column 4, lines 42 – 45) and 

With regards to Claim 5, Diaz discloses: wherein the support is glasses (FIG 3A), a hat, a helmet, or a headgear.  


With regards to Claim 18, Stone discloses: wherein the movable portion (FIG 2, 18, 19, 28 – 32) is fixedly adjustable so that the output direction is set to coincide with a user's line of sight (Column 4, line 1 – 13 – teaches that the connection member 18 allows the laser pointer to be adjusted to any position, therefore the user is able to adjust the laser to coincide with the user’s line of sight).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marggraff et al., US Publication 2017/0285742 A1 in view of Diaz US Patent 2015/0339855 B1 in further view of Stone US Patent 6,672,972 B1 in further view of Delaney et al., US Publication 2014/0092587 A1.

With regards to Claim 3, Stone fails to disclose: wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device, intensity, pulse width, and duty ratio of the laser light output from the laser device.
Delaney discloses: wherein the switch is a breath switch (Paragraph [0035]), a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the switch is a breath switch, a pedal switch, or a blink switch, and wherein the switch is configured to control on/off of the laser device in Marggraff’s invention as taught by Delaney’s invention.
The motivation for doing this would have been in order to have a pointing device that can be worn and used to accurately direct the trainee where to focus and dissect, suture, cauterize, etc., in the patient (Delaney’s invention Paragraph [0004]).
Stone in view of Delany fails to disclose: However Examiner takes Official Notice that these are old and well known features in the art (please see below for various prior art references) and a person having ordinary skills in the art would have been able to use these different feature in Marggraff’s invention.
The motivation for doing this would have been in order to avoid interference and crosstalk in the case of multiple laser pointers.
the intensity (see Birkenbach et al., US Publication 2012/0235909 – Paragraph [0038]), 
pulse width (Raynor US Publication 2008/0170032 A1 – Paragraph [0027]), and 
duty ratio of the laser light output from the laser device (Stuerzlinger US Publication 2004/0239653 A1 – Paragraph [0042]).

Claims 4, 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff et al., US Publication 2017/0285742 A1 in view of Diaz US Patent 2015/0339855 B1 in further view of Stone US Patent 6,672,972 B1 in further view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 4, Diaz as modified above fails to disclose: wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch.  
Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the laser device outputs a first laser light and a second laser light, and wherein the first laser light and the second laser light are switched by the switch in Diaz invention as taught by Narita’s invention.
The motivation for doing this would have been in order to intuitively performing an operation input using a laser pointer.

With regards to Claim 6, Diaz discloses: wherein the support is glasses (FIG 3A), a hat, a helmet, or a headgear.  

Diaz and Stone fails to disclose this feature, however Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065]).
  
With regards to Claim 7, Stone discloses: wherein the switch is a breath switch, a push-button switch (FIG 2, 16; Column 3, lines 40 – 45), a pedal switch, or a blink switch, 
Stone fails to disclose this feature, however Narita discloses: wherein the laser device (FIG 1, 2) outputs a first laser light (Paragraph [0065] - V - visible light rays) and a second laser light (M - non-visible light markers), and wherein the first laser light (V) and the second laser light (M) are switched by the switch (Paragraph [0065])

With regards to Claim 8, Diaz discloses: wherein the support is glasses (FIG 3A), a hat, a helmet, or a headgear.  
Diaz fails to disclose this feature, however Stone discloses: wherein the support is glasses (FIG 1), a hat, a helmet, or a headgear (cap, visor or glasses; Column 4, lines 42 – 45), and wherein the switch is a breath switch, a push-button switch (FIG 2, 16; Column 3, lines 40 – 45), a pedal switch, or a blink switch
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1.

With regards to Claim 9, Horiuchi discloses: An input method for an information terminal (Title and Abstract) comprising an input unit (FIG 2, 4 – laser pointer) for performing input to the information terminal (FIG 2, 1 – display device), 
wherein the input unit (4) includes a laser device (4) and a switch (Function Key) connected to the laser device (FIG 2), 
wherein the information terminal (1) includes a display portion (1), wherein the display portion (1) includes a sensor (12) and a plurality of pixels (Paragraph [0061] – teaches of a LCD that has pixels), 
wherein a region in the display portion (1) is irradiated with a first laser light (7) output from the laser device (4), 
Horiuchi fails to explicitly disclose: wherein the first laser light is switched from the first laser light to a second laser light, 
wherein the region is irradiated with the second laser light, 
wherein the sensor included in the region detects the second laser light, and 

wherein the first laser light is configured to set a position, and 
wherein the second laser light is configured to input information. 
Nartia discloses: wherein the first laser light (red) is switched from the first laser light (V) to a second laser light (Blue or Green; see Paragraph [0072]),
wherein the region is irradiated with the second laser light (FIG 2 and Paragraph [0072]),
wherein the sensor (FIG 2, 12 and 15) included in the region detects the second laser light (Paragraph [0063]), and
wherein the first laser light (red) is switched to the second laser light (blue or green) with the switch (FIG 2, 20a; Paragraph [0071 - 0072]).
wherein the first laser light is configured to set a position (Paragraph [0072 - 0073]), and 
wherein the second laser light is configured to input information (0072 – 0073). 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first laser light is switched from the first laser light to a second laser light, wherein the region is irradiated with the second laser light, wherein the sensor included in the region detects the second laser light, and wherein the first laser light is switched to the second laser light with the switch, wherein the first laser light is configured to set a position, and wherein the second laser light is configured to input information in Horiuchi’s invention as taught by Narita’s invention.
.

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1 in further view of Fukumitsu US Publication 2012/0061356 A1.

With regards to Claim 10, Horiuchi as modified above fails to disclose: wherein the second laser light and the first laser light have different intensities.
Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017]) and wherein the input unit comprises a modulation portion (Examiner takes Official notice that this is an old and well know feature in the art. Please see (Raynor US Publication 2008/0170032 A1 – Paragraph [0027])).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the second laser light and the first laser light have different intensities and wherein the input unit comprises a modulation portion in Horiuchi’s invention as taught in Fukumitsu’s invention.
The motivation for doing this would have been in order to accurately control the size of modified spots and the length of fractures generated from the modified spots.

With regards to Claim 11, Fukumitsu discloses: wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

With regards to Claim 12, Fukumitsu discloses: wherein each of the first laser light and the second laser light is a pulsed laser light (Paragraph [0009 and 0017]).

With regards to Claim 13, Fukumitsu discloses: wherein the second laser light has a shorter pulse period than the first laser light (Paragraph [0057]).

With regards to Claim 14, Fukumitsu discloses: wherein the second laser light and the first laser light have different duty ratios (Paragraph [0057]).

With regards to Claim 15, Fukumitsu discloses: wherein the second laser light and the first laser light have different intensities (Paragraph [0009 and 0017]), and 
wherein the second laser light has a higher intensity than the first laser light (Paragraph [0009 and 0017]).

Claims 16, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1 in further view of Fukumitsu US Publication 2012/0061356 A1 in view of Lau US Publication 2006/0192090 A1.

With regards to Claim 16, Horiuchi discloses: An input support system including an information terminal (FIG 2, Title and Abstract), 
an input unit (FIG 2, 4) for performing input to the information terminal (Abstract and Paragraph [0092 – 0094]), 
wherein the input unit (FIG 2, 4) includes a laser device (FIG 2, 4) and a switch (FIG 2, function key) connected to the laser device (FIG 2, 4), 
wherein the information terminal (FIG 2) includes a display portion (1) comprising a plurality of pixels (Paragraph [0061] – teaches of a LCD that has pixels), 
wherein the information terminal (FIG 2) is a portable device (Paragraph [0061] – teaches of an LCD which is also portable);
wherein the display portion (1) includes a sensor (12), 
wherein a region in the display portion (1) is irradiated with a first laser light (7) output from the laser device (see FIG 2), 
wherein the sensor (FIG 2, 12) included in the region detects the first laser light (Paragraph [0062]), and 
wherein information is input to the information terminal with the switch (FIG 2 and Paragraph [0098]), and 
Horiuchi fail to disclose: and artificial intelligence,
wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor.
Lau discloses: artificial intelligence (Paragraph [0013]),
wherein the artificial intelligence extracts and holds a movement pattern of the first laser light detected by the sensor (Paragraph [0013 and 0033 – 0034]).

The motivation for doing this would have been in order to determine the orientation of the target precisely.

With regards to Claim 17, Lau discloses: wherein the artificial intelligence (Ai) predicts an input position (Paragraph [0013]), and wherein a pointer is displayed in a predicted region (Paragraph [0013 & 0033 & 0036]).  

With regards to Claim 19, Lau fails to explicitly disclose: wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point (Paragraph [0013 & 0041 – 0042]).
Stuerzlinger discloses: wherein the extracted and held movement pattern is stored as an input pattern assigned to a user for input support in predicting a region where the user intends to point (Column 6, lines 11 - 31).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the extracted and held movement pattern is stored as an input pattern assigned to a 
The motivation for doing so would have been so that multiple laser pointers can be uniquely identifiable and tracked (Stuerzlinger’s invention Column 2, line 45 – 46).

With regards to Claim 21, Narita discloses: wherein the first laser light (half pressed which shows V) is switched from the first laser light to a second laser light (fully pressed which shows V + M), wherein the region (FIG 2, M) is irradiated with the second laser light (FIGS 2 & 3A, shows this feature), wherein the sensor included in the region detects the second laser light (Paragraph [0085 – 0086]), wherein the first laser light is configured to set a position (Paragraph [0065] – position P), and wherein the second laser light is configured to input information (Paragraph [0074]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al., US Publication 2009/0073116 A1 in view of Narita et al., US Publication 2015/0009138 A1 in further view of Fukumitsu US Publication 2012/0061356 A1 in view of Lau US Publication 2006/0192090 A1 in further view of Diaz et al., US Publication 2015/0339855 A1.

With regards to Claim 20, Horiuchi fails to disclose: wherein the laser device is a non-handheld device.
Diaz discloses: wherein the laser device (FIG 3B, 306) is a non-handheld device (FIG 3B).

The motivation for doing this would have been so that efficiency can be gained by implementing a method of object selection for augmented reality glasses that utilizes a laser pointer for selection accuracy (Paragraph [0011]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625